DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022 and clarified in the interview of March 14, 2022.
Applicant’s election without traverse of group I in the reply filed on February 23, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  "Material" should read "A material" .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 is indefinite if ‘composing’ is a traditional phrase and what is intended by ‘composing a metal porous body’.  Potential options include that it is a transitional phrase (as it is not reproduced in dependent claims), or what is intended by limiting the metal porous body so that it is composed of a porous metal body, or is it intended to be “material for a metal porous body” (which would lead to an antecedent basis concern with the next “a metal porous body”).  

Regarding claim 3, claim 3 recites “by an own weight”, which is not a definite statement and it is unclear what is meant by it. Examiner suggests perhaps a clarification is “by its own weight”.  This is the assumption that shall be applied in the analysis of the claims in this office action.

Further regarding claim 3, claim 3 is rejected for its incorporation of the above, due to its dependency on claim 1.

Regarding claims 2, 4-8, 11, 13-15, and 17-20, claims 2, 4-8, 11, 13-15, and 17-20 are rejected for their incorporation of the above, due to their dependencies on claim .

Regarding claims 9, 10, 12 and 16, claims 9, 10, 12 and 16 are rejected for their incorporation of the above, due to their dependencies on claims 1 and 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2005/031463 A, herein referring to the machine translation for text from Google Patents printed on May 02, 2022 and the original document of reference in the IDS dated October 06, 2021 for figures), hereinafter Watanabe.

Regarding claim 1, Watanabe teaches a porous material formed of aluminum or aluminum metal alloy pieces (porous materials have multiple pores; aluminum is a metal) (Pg. 1 [1]), where the metal pieces are in a spiral shape (Fig. 2; Pg. 2 [7]; i.e. coiling in a helical shape) and metal (Pg. 1 [1]) is in the shape of a wire (Figs. 2-4).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima et al. (JP 2011/015959 A, herein referring to the machine translation for text from Google Patents printed on May 02, 2022 and the original document of reference in the IDS dated September 21, 2020 for figures), hereinafter Shima.

Regarding claim 1, Shima teaches a coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]; highly porous materials have multiple pores), wound in a helical shape (Figs. 1a; c), which can be made out of titanium, stainless steel, gold, platinum or alloys thereof (Pg. 3 [14]; metal material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 5, 7, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2005/031463 A, herein referring to the machine translation for text from Google Patents printed on May 02, 2022 and the original document of reference in the IDS dated October 06, 2021 for figures), hereinafter Watanabe.

Regarding claim 2, Watanabe teaches each limitation of claim 1 and further teaches the metal (Pg. 1 [1]) is in the shape of a wire (Figs. 2-4) and the thickness (an average diameter Dw) of 0.05-0.16 mm, a length of 3-20 mm (Pg. 2 [5]), number of coils includes 4 (Fig. 2), and the outer diameter of the coil (based on coil length of 3-20 mm (Pg. 2 [4]) and number of coils (~4 Fig. 2)) of ~0.24-1.6 mm (pi*D*N ~ L).  The proportions disclosed by Watanabe overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 4, Watanabe teaches each limitation of claims 1 and 2 and further teaches the metal (Pg. 1 [1]) is in the shape of a wire (Figs. 2-4), a length of 3-20 mm (Pg. 2 [5]), number of coils includes 4 (Fig. 2), and the outer diameter of the coil (based on coil length of 3-20 mm (Pg. 2 [4]) and number of coils (~4 Fig. 2)) of ~0.24-1.6 mm.  The aspect ratio of the outer coil diameter to the coil length calculates to 0.1.  The proportions disclosed by Watanabe overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 5, Watanabe teaches each limitation of claims 1 and 2 and further teaches the metal (Pg. 1 [1]) is in the shape of a wire (Figs. 2-4) and the porosity of the material for the metal porous body is more preferably 75-90% (Pg. 2 [15]; the calculation of claim 5 is known to one of ordinary skill in the art as standard for porosity calculations). The proportions disclosed by Watanabe overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 7, Watanabe teaches each limitation of claim 1 and further teaches the metal (Pg. 1 [1]) is in the shape of a rectangular wire (Figs. 2-4; a rectangle is a polygon with four corners and a curvature radius of 0).  The proportions disclosed by Watanabe overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 11, Watanabe teaches each limitation of claims 1, 2 and 4 and further teaches the porosity of the material for the metal porous body is more preferably 75-90% (Pg. 2 [15]; the calculation of claim 5 is known to one of ordinary skill in the art as the standard for porosity calculation). The proportions disclosed by Watanabe overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Regarding claims 15 and 17, Watanabe teaches each limitation of claim 1, 2 and 4, and further teaches the metal (Pg. 1 [1]) is in the shape of a rectangular wire (Figs. 2-4; a rectangle is a polygon with four corners and a curvature radius of 0).  The proportions disclosed by Watanabe overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Watanabe, including those proportions, which satisfy the presently claimed requirements.

Claims 2, 4-6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP 2011/015959 A, herein referring to the machine translation for text from Google Patents printed on May 02, 2022 and the original document of reference in the IDS dated September 21, 2020 for figures), hereinafter Shima.

Regarding claim 2, Shima teaches each limitation of claim 1, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]) has a wire diameter of 5 nm to 1 mm (Dw), length of the wire is 2-2 cm (L), coil winding number (N) of 1-200), lumen (inner diameter) of the coil is 10 microns-2 mm (i.e. outer diameter is inner diameter of the coil + 2 diameters of the wire which calculates to 0.011 to 4 mm (Pg. 3 [12]; Pg. 4 [5]).  The proportions disclosed by Shima overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 4, Shima teaches each limitation of claims 1 and 2, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]) has a wire diameter of 5 nm to 1 mm (Dw), length of the wire is 2-2 cm (L), coil winding number (N) of 1-200), lumen (inner diameter) of the coil is 10 microns-2 mm (i.e. outer diameter is inner diameter of the coil + 2 diameters of the wire which calculates to 0.011 to 4 mm (Pg. 3 [12]; Pg. 4 [5]).  This calculates to an aspect ratio (L/Dc) that overlaps that claimed by applicant, for example 2 mm Dc and 2 cm L calculates to an aspect ratio of 10.  The proportions disclosed by Shima overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements, including the calculated aspect ratio.

Regarding claim 5, Shima teaches each limitation of claims 1 and 2, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]) has a and the porosity of the material for the metal porous body is particularly 50-90% (Pg. 4 [5]; the calculation of claim 5 is known to one of ordinary skill in the art as standard for porosity calculations). The proportions disclosed by Shima overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 6, Shima teaches each limitation of claims 1 and 2, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]), and has a has a wire diameter of 0.05-1000 microns (Dw), gap (pitch) of 0-1000 microns (Pg. 3 [12]; Pg. 4 [7]).  
This calculates to an pitch ratio (P/Dw) that overlaps that claimed by applicant, for example 1 micron Dw and 10 microns P calculates to a pitch ratio of 10.  The proportions disclosed by Shima overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements, including the calculated pitch ratio.

Regarding claim 11, Shima teaches each limitation of claims 1, 2, and 4, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]) has a and the porosity of the material for the metal porous body is particularly 50-90% (Pg. 4 [5]; the calculation of claim 5 is known to one of ordinary skill in the art as the standard for porosity calculation). The proportions disclosed by Shima overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements.

Regarding claim 13 , Shima teaches each limitation of claims 1,2 and 4, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]), and has a has a wire diameter of 0.05-1000 microns (Dw), gap (pitch) of 0-1000 microns (Pg. 3 [12]; Pg. 4 [7]).  
This calculates to an pitch ratio (P/Dw) that overlaps that claimed by applicant, for example 1 micron Dw and 10 microns P calculates to a pitch ratio of 10.  The proportions disclosed by Shima overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements, including the calculated pitch ratio.

Regarding claim 14, Shima teaches each limitation of claims 1, 2 and 5, as discussed above, and Shima further teaches coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]), and has a has a wire diameter of 0.05-1000 microns (Dw), gap (pitch) of 0-1000 microns (Pg. 3 [12]; Pg. 4 [7]).  
This calculates to an pitch ratio (P/Dw) that overlaps that claimed by applicant, for example 1 micron Dw and 10 microns P calculates to a pitch ratio of 10.  The proportions disclosed by Shima overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements, including the calculated pitch ratio.

Allowable Subject Matter
Claims 3, 9, 10, 12 and 16 would  be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the instantly claimed material for metal porous body is Shima et al. (JP 2011/015959 A, herein referring to the machine translation for text from Google Patents printed on May 02, 2022 and the original document of reference in the IDS dated September 21, 2020 for figures), hereinafter Shima.  Shima teaches a coil (Pg. 3 [10]) of a wire with high porosity (Pg. 3 [12]; highly porous materials have multiple pores), wound in a helical shape (Figs. 1a; c), which can be made out of titanium, stainless steel, gold, platinum or alloys thereof (Pg. 3 [14]; metal material) with a wire diameter of 50 nm to 1 mm (Dw), length of the wire is 2-2 cm (L), coil winding number (N) of 1-200), lumen (inner diameter) of the coil is 5 microns-1 mm (i.e. outer diameter is inner diameter of the coil + 2 diameters of the wire which calculates to 0.006 to 3 mm (Pg. 3 [12]; Pg. 4 [5]).  The proportions disclosed by Shima overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shima, including those proportions, which satisfy the presently claimed requirements.
Shima does not teach or suggest, alone or in combination with the prior art, wherein the in a state in which one end thereof along a direction following the coil length (L) is supported in a cantilever manner and the other end is deflected with a deflection amount delta by an own weight, a deflection ratio (delta/L) of the coil length L and the deflection amount delta is not more than 0.20.  
Further, Shima does not teach or suggest the shape of the wire claimed by applicant (claim 6, which can impact the mechanical properties ([0030]), nor the material of construction discussed by applicant ([0065]; which also impact mechanical characteristics ([0067]). As applicant teaches where mechanical properties are impacted by physical properties of the material ([0030]; [0067]), which differ between Shima and the instant application, one of ordinary skill in the art, before the effective filing date of the invention, would not expect the material of Shima to necessarily possess the recited deflection properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




  /Adam Krupicka/  Primary Examiner, Art Unit 1784